729 F.2d 1162
Robert E. LAMBRECHT, Jr., Appellant,v.FORD MOTOR COMPANY, a Delaware corporation, Appellee.
No. 82-2011.
United States Court of Appeals,Eighth Circuit.
Submitted March 8, 1984.Decided March 14, 1984.

Darrel Peters, Detroit, Mich., William Starr, Minneapolis, Minn., for appellant, Robert E. Lambrecht, Jr.
Jardine, Logan & O'Brien, John M. Kennedy, Jr., Brian N. Johnson, St. Paul, Minn., for appellee, Ford Motor Co.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert E. Lambrecht instituted this action in diversity against Ford Motor Company on December 16, 1981, to recover damages resulting from an automobile collision on August 3, 1975.  Lambrecht concedes that the longest Minnesota statute of limitations applicable to his case, the six-year statute for negligence and strict liability, had run as of August 4, 1981, some four months prior to his filing suit.  He claims, however, that the Minnesota statute of limitations was tolled when he erroneously filed suit in Michigan.  He urges this court to apply the doctrine of equitable tolling in this case.


2
The district court, the Honorable Edward J. Devitt, granted summary judgment for Ford, ruling that Lambrecht's claims were barred by Minnesota's four-year statute of limitations for breach of warranty and by the six-year statute of limitations for negligence and strict liability.  Judge Devitt also found Lambrecht's equitable argument unpersuasive because Minnesota courts have repeatedly rejected the doctrine of equitable tolling.


3
We have carefully studied the record, including the district court's order and the briefs of the parties to this action.  We find no merit to Lambrecht's arguments and accordingly affirm the order of the district court pursuant to Rule 14 of the Rules of this court.